PER CURIAM.
The State correctly concedes that the defendant was improperly sentenced to nine years for displaying a weapon during a criminal offense when the maximum allowable sentence for this third degree felony is five years. See §§ 775.082(3)(d), 790.07(1), Fla.Stat. (1991). The State also correctly concedes that the trial court improperly entered a general sentence on the first three counts charged against the defendant when the defendant should have been sentenced separately as to each count. See Alvarez v. *808State, 592 So.2d 1213 (Fla.3d DCA 1992); Fla.R.Crim.P. S.701(d)(12). Accordingly, we vacate the defendant’s sentences and remand this case for resentencing. In all other respects, the defendant’s convictions are affirmed.
Affirmed in part; reversed in part; remanded for resentencing.